 Case 4:21-cv-04031-KES Document 15 Filed 04/16/21 Page 1 of 3 PageID #: 53




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


RAYMOND ELLIS TEAGUE, JR.,                             4:21-CV-04031-KES

                           Plaintiff,

             vs.                                ORDER GRANTING PLAINTIFF’S
                                               MOTION FOR LEAVE TO PROCEED
STATE OF SOUTH DAKOTA, TASHARA                 IN FORMA PAUPERIS ON APPEAL
LYNN ANDERSON, State Ward, and
ELHERS, County Attorney,

                           Defendants.


      Plaintiff, Raymond Ellis Teague, Jr., filed a pro se lawsuit under 42

U.S.C. § 1983. Docket 1. Teague’s complaint was dismissed without prejudice

under 28 U.S.C. §§ 1915(e)(2)(B)(i-ii) and 1915A(b)(1). Docket 7. Judgment was

entered against Teague and he filed a notice of appeal. Dockets 8, 12. Now,

Teague moves for leave to proceed in forma pauperis on appeal and has

provided his prisoner trust account report. Dockets 13, 14.

      Under the Prison Litigation Reform Act, a prisoner who “files an appeal

in forma pauperis . . . [is] required to pay the full amount of a filing fee.” 28

U.S.C. § 1915(b)(1). This obligation arises “ ‘the moment the prisoner . . . files

an appeal.’ ” Henderson v. Norris, 129 F.3d 481, 483 (8th Cir. 1997) (quoting

In re Tyler, 110 F.3d 528, 529–30 (8th Cir. 1997)). “ ‘When an inmate seeks

pauper status, the only issue is whether the inmate pays the entire fee at the

initiation of the proceedings or over a period of time under an installment

plan.’ ” Id. (quoting McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir.
 Case 4:21-cv-04031-KES Document 15 Filed 04/16/21 Page 2 of 3 PageID #: 54




1997)). “[P]risoners who appeal judgments in civil cases must sooner or later

pay the appellate filing fees in full.” Id. (citing Newlin v. Helman, 123 F.3d 429,

432 (7th Cir. 1997)).

      In Henderson, the Eighth Circuit set forth “the procedure to be used to

assess, calculate, and collect” appellate filing fees in compliance with the

PLRA. 129 F.3d at 483. First, the court must determine whether the appeal is

taken in good faith. Id. at 485 (citing 28 U.S.C. § 1915(a)(3)). Then, so long as

the prisoner has provided the court with a certified copy of his prisoner trust

account, the court must “calculate the initial appellate partial filing fee as

provided by § 1915(b)(1), or determine that the provisions of § 1915(b)(4)

apply.” Id. The initial partial filing fee must be 20 percent of the greater of:

      (A)   the average monthly deposits to the prisoner’s account; or
      (B)   the average monthly balance in the prisoner’s account for the
      6-month period immediately preceding the filing of the complaint or
      notice of appeal.

28 U.S.C. § 1915(b)(1). Nonetheless, no prisoner will be “prohibited from . . .

appealing a civil or criminal judgment for the reason that the prisoner has no

assets and no means by which to pay the initial partial filing fee.” 28 U.S.C.

§ 1915(b)(4).

      It appears that Teague’s appeal is taken in good faith. Because Teague’s

prisoner trust account (Docket 14) shows an average monthly deposit of

$34.72 and an average monthly balance of $16.54, the court finds that

§ 1915(b)(1) applies and waives his initial partial filing fee.




                                             2
Case 4:21-cv-04031-KES Document 15 Filed 04/16/21 Page 3 of 3 PageID #: 55




    Thus, it is ORDERED:

    1.    That Teague’s motion for leave to proceed in forma pauperis on

          appeal (Docket 13) is granted.

    2.    That the institution having custody of Teague is directed that

          whenever the amount in Teague’s trust account, exclusive of

          funds available to him in his frozen account, exceeds $10,

          monthly payments that equal 20 percent of the funds credited to

          the account the preceding month shall be forwarded to the United

          States District Court Clerk’s office pursuant to 28 U.S.C.

          § 1915(b)(2), until the appellate filing fee of $505 is paid in full.

    Dated April 16, 2021.

                                    BY THE COURT:


                                    /s/ Karen E. Schreier
                                    KAREN E. SCHREIER
                                    UNITED STATES DISTRICT JUDGE




                                           3
